                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
       Plaintiff,                                §
                                                 §            CRIMINAL ACTION NO.
V.                                               §
                                                 §            3:17-CR-397-B
ONG NOY,                                         §
                                                 §
       Defendant.                                §

                            ORDER FINDING THE DEFENDANT
                            INCOMPETENT TO STAND TRIAL

       After conducting a hearing on September 24, 2019 under 18 U.S.C. § 4241(c) to determine

whether Defendant meets the standard of competence to proceed with a supervised release

revocation proceeding, the United States Magistrate Judge issued findings, conclusions, and a

recommendation to this Court that Defendant is not currently competent to proceed (doc. 29). No

objections were filed. The District Court reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       ACCORDINGLY, the Court FINDS and ORDERS as follows:

       That the Defendant, Ong Noy, suffers from a mental disease or defect rendering him unable

to adequately understand the nature and consequences of the proceedings against him or to assist

properly in his defense. 18 U.S.C. § 4241(d);

       That, pursuant to 18 U.S.C. §4241(d), Ong Noy is hereby committed to the custody of the

Attorney General. The Attorney General shall hospitalize Noy for treatment in a suitable facility for

such a reasonable period of time, not to exceed four months, as is necessary to determine whether
there is a substantial probability that in the foreseeable future he will attain the capacity to permit

the proceedings to go forward; and

        That the director of the facility where Noy is hospitalized shall issue monthly reports,

beginning thirty days after Noy’s arrival at the facility, to be submitted to the Court, counsel for the

Government and counsel for the Defendant specifying whether or not Noy’s mental condition has

improved to permit the proceedings to go forward.

        SO ORDERED.

        SIGNED on the 16th day of October, 2019.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
